Case 2:19-cv-01458-DSF-JEM Document125 Filed 05/18/20 Page1of1i Page ID#:1769

oOo Oo N DO oO FP W DY =|

NM DP PN PN NM PPO NM NM NO S S&S S& = Ss Ss Ss Ss ae
Oo NN OO oO fF WwW NY |S FD oO WBN DOD Oa KBP WO NYO | OC

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

YEHORAM UZIEL, Case No. CV 19-1458-DSF (JEM)

Plaintiff,
JUDGMENT
V.

SUPERIOR COURT OF THE STATE OF
CALIFORNIA FOR THE COUNTY OF LOS
ANGELES, et al.,

Defendants.

ee ee ee ew

 

In accordance with the Order Accepting Findings and Recommendations of United
States Magistrate Judge filed concurrently herewith,

IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.

/| _ } } lo }

DATED: _May 18, 2020 Joe A. jer eAerw
DALE S. FISCHER

UNITED STATES DISTRICT JUDGE

 
